Citation Nr: 1107381	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a chest 
injury.

2.  Whether new and material evidence to reopen a claim for 
service connection for low back disability previously 
characterized as chronic low back pain with right lower extremity 
radiation has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2007 rating decision in which the RO denied service 
connection for costosternal pain declined to reopen a claim for 
service connection for chronic low back pain with right lower 
extremity radiation.  In September 2007, the Veteran filed a 
notice of disagreement.  A statement of the case (SOC) was issued 
in February 2008, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) later that 
same month.

In September 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.  

During the hearing, the Veteran submitted additional evidence, 
along with a signed waiver of his right to have this evidence 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 
(2010).  Also during the hearing, the Veteran requested, and the 
Veterans Law Judge granted, a 60-day abeyance to submit 
additional evidence.  To date, no additional evidence has been 
received.

For the reason expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC).  VA 
will notify the Veteran when further action, on his part, is 
required.

 



REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted  The record reflects 
that may be pertinent outstanding private and VA medical records.  

As noted above, the Veteran submitted additional evidence during 
the September 2010 Board hearing.  This evidence consists of two 
VA Forms 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, pertaining to 
records from the Lenox Hill Hospital and New York Columbia 
Presbyterian Hospital.  During the hearing, the Veteran contended 
that he received treatment for his back and chest complaints 
following service at these facilities.  Upon review of the 
Veteran's claims file, there are no records from either of these 
hospitals, and it does not appear that any effort has yet been 
made to obtain these records.  Such should be accomplished on 
remand.

The Board also notes that, during the hearing, the Veteran also 
indicated that he continued to receive treatment at the Loma 
Linda VA Medical Center (VAMC).  Therefore, there may be 
pertinent outstanding VA medical records.  While the claims file 
currently includes treatment records from the Loma Linda VAMC 
dated prior to March 2009, the Veteran's testimony indicated that 
additional records are available.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain any records of treatment from VAMC Loma Linda since March 
2009, following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
while these matters are on remand, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if needed, authorization (to include outstanding records 
from the Lenox Hill Hospital and New York Columbia Presbyterian 
Hospital, as noted above), following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  The RO's adjudication of these claims must include 
consideration of all pertinent evidence added to the claims file 
since the RO's last adjudication of each claim.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC for the following action:

The RO should obtain from the Loma Linda 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
since March 2009. The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities. All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified-to particularly include the 
outstanding records of treatment from the 
Lenox Hill Hospital and New York Columbia 
Presbyterian Hospital (for which 
authorization has been provided)-by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all evidence and legal authority.

6.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).
 
This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010). 


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

